953 F.2d 1391
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
M.D. NIEDENS, Plaintiff-Appellant,v.Wayne ROBBINS, Robert P. Chaloupka, Thomas R. Brower, JoeHuckfeldt, Defendants-Appellees,andCentury Exploration;  Century Exploration of Nebraska, Inc.;Roy Reitz, d/b/a Roy Reitz & Associates;  Colonial StatesMortgage;  Arthur Madison;  Steven Jones;  Capital GuarantyFinancial Services Corporation;  Jack Dubard;  CharlesBruin;  Horizon Mortgage & Investment, Inc.;  Philip H.Nicely, Defendants.
No. 91-3093.
United States Court of Appeals, Tenth Circuit.
Jan. 28, 1992.

Before STEPHEN H. ANDERSON, TACHA and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
Appellant M.D. Niedens appeals an order of the district court dismissing one of his claims on the basis of res judicata and granting summary judgment in favor of the appellees on the other claim.   On appeal, Niedens contends that the district court erred in its application of res judicata and improperly granted summary judgment in favor of the appellees.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


2
On August 24, 1978, Wayne Robbins on behalf of Century Exploration, a partnership consisting of the appellees, contacted M.D. Niedens for the purpose of obtaining an oil and gas lease on Niedens' property.   As an inducement for the lease, Niedens claims that the appellees agreed to loan him $900,000.   Niedens asserts that the appellees failed to advance the balance of the loan money, causing him substantial damage.


3
On April 30, 1985, the district court found that Niedens' claims were barred by res judicata because Niedens had the opportunity to litigate these claims in an earlier state court action.   On April 5, 1989, the district court denied Niedens' motion to reconsider its order of April 30, 1985 based on new evidence.   On February 12, 1991, the district court granted summary judgment with respect to Niedens' remaining claim under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq.


4
We AFFIRM for substantially the reasons given by the district court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3